Citation Nr: 1503415	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Air Force from July 1961 to July 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the Veteran was scheduled for a hearing in May 2011; however, in April 2011, the Veteran withdrew his hearing request.

The Board remanded the case for further development in November 2012.  The case has since been returned to the Board for appellate review.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal.  The Virtual VA file contains documents that are duplicative of those in the paper claims file, and VBMS only contains a January 2015 brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded the case to afford the Veteran a VA examination in connection with his claim.  Although the Veteran was scheduled for a VA examination in December 2012, he did not report for that examination.  The record shows that the November 2012 letter providing notice of the date and location of the VA examination was returned as "Return to Sender - Not Deliverable as Addressed - Unable to Forward."  It appears that the letter was mailed to the incorrect address, as the Fayetteville, North Carolina, VA Medical Center had the Veteran's previous address.  The Veteran also failed to report to another examination scheduled for January 2013.  Again, the December 2012 notice of this examination was mailed to the wrong address and returned as undeliverable.  Other correspondence in the record, including a November 2012 letter and a January 2013 supplemental statement of the case, were mailed to the correct address.  In light of this evidence, the Board finds that a remand is necessary.

Furthermore, the February 2007 Newport Family Practice medical record indicated that the Veteran had audiograms conducted during his post-service employment at Cherry Point.  Thus, an attempt should be made to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify his post-service employer at Cherry Point.  The AOJ should then undertake appropriate steps to obtain any employment records documenting audiograms performed in connection with such employment.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be secured.

3.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of the any hearing loss that may be present. Notice of the time, date, and location of the examination should be mailed to the current address of record for the Veteran, and a copy of such notice should be associated with the claim file.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has contended that he experienced noise exposure in service from an electric saw and different tools while working as a carpenter.  He has also claimed that he had noise exposure from aircraft while performing aircraft maintenance and while working as a munitions and weapons maintenance helper on the flight line.

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss is causally or etiologically related to the Veteran's military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In making this determination, the examiner should also consider the medical literature referenced by the Veteran's representative in a January 2015 brief.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

4.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above action and any other development as necessary, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

